Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 6/7/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 7/15/2022.
In the Claims:
In Claim 1, please replace the limitation of “the volume ratio” with --a volume ratio--
In Claim 2, please replace the limitation of “the volume ratio” with --a volume ratio--
In Claim 10, please replace the limitation of “the volume ratio” with --a volume ratio--
In Claim 11, please replace the limitation of “the volume ratio” with --a volume ratio--
The following is an examiner’s statement of reasons for allowance:
Ahn (US Pub No. 2018/0312533) and Han (CN109627265, Machine translation) are the closest prior art.
Ahn et al. teaches an OLED comprising an anode, light emitting layer, and cathode [0092], wherein the light emitting layer comprises the following compound [0090-0093, 0017-0019]:
In the following compounds below, X1 and X2 are P(=O)(R9) and P(=O)(R11) [0019-0021], R5, R7, R8, R1, R3, and R4 are hydrogen [0018], R9 and R11 are phenyl [0058], R6 and R2 can be Formula 3-1 [0018]. In formula 3-1, L31 is a single bond [0027], X31 is C(R34)(R35) [0027], R34 and R35 are C1 alkyl groups [0008], R31 and R32 are hydrogen [0008], b31 and b32 are each 1 [0008].

    PNG
    media_image1.png
    228
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    494
    media_image2.png
    Greyscale



Han et al. teaches a material for OLED devices comprising the following compound 4CzDPDPOA [middle of page 2/25].

    PNG
    media_image3.png
    515
    1057
    media_image3.png
    Greyscale


 
Han et al. teaches the following steps to form the compound above, The derivative of o-dibromobenzene, phenylphosphine dichloride and n-butyllithium are added into tetrahydrofuran in a molar ratio of 1:(1-1.5):(2-4), under argon protection. React for 1 to 3 hours at a temperature of 60 to 85 degrees Celsius, then pour into water and extract with dichloromethane to obtain an organic layer. After drying the organic layer liquid, it is directly purified or purified after sulfuration/oxidation [page 7/25, bottom of page]
Ahn et al. and Han et al. teaches limitations of the claim, but does not disclose the limitations of “adding                 
                    
                        
                            C
                        
                        
                            24
                        
                    
                    
                        
                            H
                        
                        
                            16
                        
                    
                    
                        
                            B
                            r
                        
                        
                            2
                        
                    
                    
                        
                            P
                        
                        
                            2
                        
                    
                
             and dichloromethane to a hydrogen peroxide solution to react therewith to obtain a first reaction solution, and filtering the first reaction solution to obtain a solid; dissolving the solid in a dichloromethane solution and subjecting the dichloromethane solution with the solid dissolved therein to a purification process through a first silica gel column to obtain an intermediate; mixing the intermediate, a predetermined electron donor material, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate to obtain a mixed solution, wherein the predetermined electron donor material comprises at least one of 9,10-dihydro-9,9-dimethylacridine, 9,10-dihydro-9,9-diphenylacridine, and 9,10-dihydro- 9,9-diphenylsilyl acridine; placing the mixed solution in a glove box, and adding sodium tert-butoxide and toluene to the mixed solution to react therewith to obtain a second reaction solution; and extracting the second reaction solution with dichloromethane to obtain an extract and subjecting the extract to a purification process with a second silica gel column to obtain the sensitizing material; ” and “wherein the second silica gel column comprises dichloromethane and n-hexane, and a volume ratio of the dichloromethane to the n-hexane in the second silica gel column is 1:1 to 3:1.” in claim 1, and the limitation of “adding                 
                    
                        
                            C
                        
                        
                            24
                        
                    
                    
                        
                            H
                        
                        
                            16
                        
                    
                    
                        
                            B
                            r
                        
                        
                            2
                        
                    
                    
                        
                            P
                        
                        
                            2
                        
                    
                
              and dichloromethane to a hydrogen peroxide solution to react therewith to obtain a first reaction solution, and filtering the first reaction solution to obtain a solid; dissolving the solid in a dichloromethane solution and subjecting the dichloromethane solution with the sold dissolved therein to a purification process through a first silica gel column to obtain an intermediate;” and “mixing the intermediate, a predetermined electron donor material, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate to obtain a mixed solution; wherein, the predetermined electron donor material comprises at least one of 9,10-dihydro-9,9-dimethylacridine, 9,10-dihydro-9,9-diphenylacridine, and 9,10-dihydro- 9,9-diphenylsilyl acridine; placing the mixed solution in a glove box, and adding sodium tert-butoxide and toluene to the mixed solution to react therewith to obtain a second reaction solution; and extracting the second reaction solution with dichloromethane to obtain an extract and subjecting the extract to a purification process with a second silica gel column to obtain the sensitizing material.” in claim 8.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “adding                 
                    
                        
                            C
                        
                        
                            24
                        
                    
                    
                        
                            H
                        
                        
                            16
                        
                    
                    
                        
                            B
                            r
                        
                        
                            2
                        
                    
                    
                        
                            P
                        
                        
                            2
                        
                    
                
             and dichloromethane to a hydrogen peroxide solution to react therewith to obtain a first reaction solution, and filtering the first reaction solution to obtain a solid; dissolving the solid in a dichloromethane solution and subjecting the dichloromethane solution with the solid dissolved therein to a purification process through a first silica gel column to obtain an intermediate; mixing the intermediate, a predetermined electron donor material, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate to obtain a mixed solution, wherein the predetermined electron donor material comprises at least one of 9,10-dihydro-9,9-dimethylacridine, 9,10-dihydro-9,9-diphenylacridine, and 9,10-dihydro- 9,9-diphenylsilyl acridine; placing the mixed solution in a glove box, and adding sodium tert-butoxide and toluene to the mixed solution to react therewith to obtain a second reaction solution; and extracting the second reaction solution with dichloromethane to obtain an extract and subjecting the extract to a purification process with a second silica gel column to obtain the sensitizing material; ” and “wherein the second silica gel column comprises dichloromethane and n-hexane, and a volume ratio of the dichloromethane to the n-hexane in the second silica gel column is 1:1 to 3:1.” in claim 1, and the limitation of “adding                 
                    
                        
                            C
                        
                        
                            24
                        
                    
                    
                        
                            H
                        
                        
                            16
                        
                    
                    
                        
                            B
                            r
                        
                        
                            2
                        
                    
                    
                        
                            P
                        
                        
                            2
                        
                    
                
              and dichloromethane to a hydrogen peroxide solution to react therewith to obtain a first reaction solution, and filtering the first reaction solution to obtain a solid; dissolving the solid in a dichloromethane solution and subjecting the dichloromethane solution with the sold dissolved therein to a purification process through a first silica gel column to obtain an intermediate;” and “mixing the intermediate, a predetermined electron donor material, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate to obtain a mixed solution; wherein, the predetermined electron donor material comprises at least one of 9,10-dihydro-9,9-dimethylacridine, 9,10-dihydro-9,9-diphenylacridine, and 9,10-dihydro- 9,9-diphenylsilyl acridine; placing the mixed solution in a glove box, and adding sodium tert-butoxide and toluene to the mixed solution to react therewith to obtain a second reaction solution; and extracting the second reaction solution with dichloromethane to obtain an extract and subjecting the extract to a purification process with a second silica gel column to obtain the sensitizing material.” in claim 8.
Therefore; claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726